02-11-291-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00291-CV
 
 



Law Offices of St. Clair Newbern, III, P.C.


 


APPELLANT




 
V.
 




Beverly Thomas


 


APPELLEE



 
 
------------
 
FROM County
Court at Law No. 2 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a timely notice of appeal from the trial court=s
May 9, 2011 “Order On Plaintiff’s Motion For Final Summary Judgment.”  The
trial court subsequently granted appellant=s
motion for new trial on August 18, 2011, while it still had plenary
jurisdiction over the case.  See Tex. R. Civ. P. 329b(e).
On
August 25, 2011, we informed the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before September 6, 2011, any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party filed a response.
Accordingly,
on this court=s own motion, we dismiss the appeal as
moot. See Tex. R. App. P. 42.3(a),
43.2(f).
 
PER
CURIAM
PANEL: 
WALKER,
MCCOY, and MEIER, JJ. 

 
DELIVERED:
 September 15, 2011




[1]See Tex. R. App. P. 47.4.